***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    DANIEL KLEIN v. QUINNIPIAC UNIVERSITY
                  (SC 20405)
          Robinson, C. J., and McDonald, D’Auria, Mullins,
                Ecker, Vertefeuille and Bright, Js.*
       Argued June 10—officially released December 7, 2020**

                        Procedural History

   Action to recover damages for the defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of New Haven and tried to the jury before Wahla,
J.; verdict and judgment for the defendant, from which
the plaintiff appealed to the Appellate Court, Lavine
and Keller, Js., with Bishop, J., dissenting, which affirmed
the trial court’s judgment, and the plaintiff, on the grant-
ing of certification, appealed to this court. Appeal dis-
missed.
  Steven D. Jacobs, for the appellant (plaintiff).
  James E. Wildes, for the appellee (defendant).
                                    Opinion

   PER CURIAM. The plaintiff, Daniel Klein, brought
this premises liability action against the defendant,
Quinnipiac University, for injuries he suffered while
riding his bicycle on the defendant’s campus. Following
a trial, the jury returned a general verdict for the defen-
dant. The plaintiff appealed to the Appellate Court,
arguing that the trial court improperly declined to give
a licensee instruction to the jury and that the trial court
improperly admitted certain testimony regarding the plain-
tiff’s speed. The Appellate Court concluded that the trial
court properly declined to give a licensee instruction
and that, even if it was error, it was harmless. The Appel-
late Court also concluded that the general verdict rule
barred its review of the plaintiff’s evidentiary claim.
The plaintiff now appeals, following our grant of cer-
tification,1 from the judgment of the Appellate Court,
affirming the judgment in favor of the defendant. Klein
v. Quinnipiac University, 193 Conn. App. 469, 470–71,
219 A.3d 911 (2019). On appeal, the plaintiff’s claims
are solely limited to the Appellate Court’s ruling on his
instructional claim. Specifically, the plaintiff claims that
the Appellate Court incorrectly concluded that (1) the
trial court did not err in failing to give the licensee instruc-
tion in the present case, and (2) any error was harmless.
   After examining the entire record on appeal and consid-
ering the briefs and oral arguments of the parties, we
have determined that the appeal should be dismissed on
the ground that certification was improvidently granted.
   The appeal is dismissed.
    * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices McDonald, D’Auria,
Mullins, Ecker and Vertefeuille. Thereafter, Judge Bright was added to the
panel, and he has read the briefs and appendices, and listened to a recording
of the oral argument prior to participating in this decision.
    ** December 7, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
    1
      We granted the plaintiff’s petition for certification to appeal from the
Appellate Court, limited to the following issues: (1) ‘‘Did the Appellate Court
correctly conclude that the trial court had properly decided to instruct the
jury regarding the duty of care owed by a landowner to a trespasser but not
to instruct the jury regarding the duty of care owed to a licensee?’’ And (2)
‘‘[i]f the answer to the first question is ‘no,’ did the Appellate Court correctly
conclude that the error was harmless?’’ Klein v. Quinnipiac University, 334
Conn. 903, 219 A.3d 799 (2019).